DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mantor et al. (US 9,142,057), and further in view of Hiramatsu et al. (CN 1860448A).

As per claim 1, Mantor et al., hereinafter Mantor, discloses an apparatus comprising: 
a set of shader engines (Figure 2, item 210A, 210B); 
a set of front end (FE) circuits (Figure 3, item 314A, 314B; item 316A, 316B), wherein subsets of the set of FE circuits are configured to schedule geometry workloads for subsets of the set of shader engines based on a mapping (col. 4, line 58-65 where each shader engine is configured to process general-compute shaders); and 
a set of physical paths configured to convey information from the set of FE circuits to a memory via the set of shader engines, wherein subsets of the set of physical paths are allocated to the subsets of the set of FE circuits and the subsets of the set of shader engines based on the mapping (Figure 2, where the FE circuit 204 are routed through 210A, 210B by Routing circuit 212A to memory 218A, where the mapping is accomplished by the routing circuit; col. 6, line 24-67 where shader engine can be configured to process a subset of pixels).  
It is noted Mantor does not explicitly teach the mapping could be reconfigurable. However, this is known in the art as taught by Hiramatsu et al., hereinafter Hiramatsu. Hiramatsu discloses a processing device in which its circuit is reconfigurable (Figure 1, item 12; page 4, line 17-21; page 15, line 5-20).
It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Hiramatsu into Mantor because Mantor disclosea a method of scheduling workload in a processor and Hiramatsu further discloses a mapping of a processor could be reconfigurable for the purpose of reducing circuit scale.
As per claim 2, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 1, and Mantor further discloses wherein the set of physical paths comprises a command bus having a set of lanes that convey information from the set of FE circuits to the set of shader engines, and wherein subsets of the set of lanes are allocated to the subsets of the set of FE circuits and the subsets of the set of shader engines based on the mapping (Figure 2, item 212A; col. 9, line 34-67 where the mapping is accomplished by routing).  
Claim 10-11 are apparatus claims with limitation similar to claims 1-2, therefore are similarly rejected as claims 1-2, respectively.
Claim 19-20 are method claims with limitation similar to claims 1-2, therefore are similarly rejected as claims 1-2, respectively.
As per claim 3, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 2, and Mantor further discloses wherein the set of physical paths comprises a cache to hold information received from the set of shader engines, and wherein portions of the cache are allocated to hold information received from the subsets of the set of shader engines based on the mapping (Figure 2, item 206).  
As per claim 4, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 3, and Mantor further discloses wherein the set of physical paths comprises a set of memory channels configured to convey information from the cache to the memory, and wherein subsets of the set of memory channels are allocated to convey information from the portions of the cache to the memory (Figure 2, item 206 to item 216).  
As per claim 5, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 4, and Mantor further discloses 
a set of registers configured to store information for configuring the set of physical paths (Figure 2, the routing logic 212A).  

As per claim 12, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 10, and Mantor further discloses wherein the set of physical paths comprises a command bus having a set of lanes that convey information from the set of FE circuits to the set of shader engines, and wherein the set of registers stores information indicating an - 19 -Attorney Docket Number: 1458-190241 allocation of subsets of the set of lanes to the subsets of the set of FE circuits and the subsets of the set of shader engines (Figure 2, item 206).  
As per claim 13, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 12, and Mantor further discloses wherein the set of physical paths comprises a cache to hold information received from the set of shader engines, and wherein the set of registers stores information indicating allocation of portions of the cache to hold information received from the subsets of the set of shader engines (Figure 2, item 206 to item 216).  
As per claim 14, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 13, and Mantor further discloses wherein the set of physical paths comprises 
a set of memory channels configured to convey information from the cache to a memory, and wherein the set of registers stores information indicating allocation of subsets of the set of memory channels to convey information from the portions of the cache to the memory  (Figure 7, item 404 Local Register File as the cache).  
As per claim 21, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 20, and Mantor further discloses wherein the set of physical paths comprises a cache to hold information received from the set of shader engines, and wherein spatially partitioning the set of physical paths comprises partitioning the cache in to portions to hold information received from the subsets of the set of shader engines (Figure 2, item 206).  
As per claim 22, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 21, and Mantor further discloses wherein the set of physical paths comprises a set of memory channels configured to convey information from the cache to a memory, and wherein spatially partitioning the set of physical paths comprises allocating subsets of the set of memory channels to convey information from the portions of the cache to the memory (Figure 2, item 206 to item 216).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mantor et al. (US 9,142,057) and Hiramatsu et al. (CN 1860448A), and further in view of Burgess et al. (US 2019/0213009).
As per claim 6, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 5.
It is noted Mantor and Hiramatsu do not explicitly teach
wherein the set of registers comprises a first subset of registers to store information used to allocate the subsets of the set of lanes to the subsets of the set of FE circuits based on the reconfigurable mapping, a second subset of registers to store information used to partition the cache and allocate the portions to hold information received from the subsets of the set of shader engines, and a third subset of registers configured to allocate the subsets of the set of memory channels to convey information from the portions of the cache to the memory. However, this is known in the art as taught by Burgess et al., hereinafter Burgess. Burgess discloses a mapping storage element in which a mapping information of a subset of register specifier is stored ([0006]).
It would have been obvious to one of ordinary skill in art before the effective fling date of the claimed invention to incorporate the teaching of Burgess into Mantor and Hiramatsu because Mantor and Hiramatsu disclose a method of processing an image and Burgess further discloses the mapping information could be stored in a register for the purpose of improving processor efficiency.
Claims 15 is an apparatus claim with limitation similar to claim 6, therefore is similarly rejected as claim 6.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mantor et al. (US 9,142,057) and Hiramatsu et al. (CN 1860448A), and further in view of Du et al. (US 2007/0296729).
As per claim 7, Mantor and Hiramatsu demonstrated all the elements as disclosed in claim 1.
It is noted Mantor and Hiramatsu do not explicitly teach 
wherein the subsets of the set of physical paths are associated with applications that are concurrently executing on the subsets of the shader engines. However, this is known in the art as taught by Du et al., hereinafter Du. Du discloses a unified virtual addressed register file in which the unified register file receives a plurality of threads that are stored in a unified memory space according to a virtual mapping look-up table, and each thread associates with a particular application; the virtual mapping look-up table defines virtual registers (Figure 2; [0046]).
It would have been obvious to one of ordinary skill in art before the effective fling date of the claimed invention to incorporate the teaching of Du into Mantor and Hiramatsu because Mantor and Hiramatsu disclose a method of processing an image and Du further discloses the application to processing the image could be divided into subsets for the purpose of utilizing the resource more efficiently.
As per claim 8, Mantor, Hiramatsu and Du demonstrated all the elements as disclosed in claim 7, and Du further discloses wherein the mapping is determined based on characteristics of the applications ([0046] where each thread is associated with an application).  
It would have been obvious to one of ordinary skill in art before the effective fling date of the claimed invention to incorporate the teaching of Du into Mantor and Hiramatsu because Mantor and Hiramatsu discloses a method of processing an image and Du further discloses the application to processing the image could be divided into subsets for the purpose of utilizing the resource more efficiently.
As per claim 9, Mantor, Hiramatsu and Du demonstrated all the elements as disclosed in claim 8, and Du further discloses wherein the mapping is determined based on at least one of complexities and graphics resolutions associated with the applications ([0046] where each thread is associated with an application; [0011] where the applications may be for video game, graphics, CAD, simulation and visualization tools or imaging, therefore each inherently has a degree of complexities and resolution).  
It would have been obvious to one of ordinary skill in art before the effective fling date of the claimed invention to incorporate the teaching of Du into Mantor and Hiramatsu because Mantor and Hiramatsu disclose a method of processing an image and Du further discloses the application to processing the image could be divided into subsets for the purpose of utilizing the resource more efficiently.
Claims 16-18 are apparatus claims with limitations similar to claims 7-9, respectively, therefore are similarly rejected as claims 7-9, respectively.

Response to Arguments
Applicant’s arguments, see Argument, filed April 19, 2022, with respect to the rejection(s) of claim(s) 1, 10 and 19 under Mantor et al. (US 9,142,057) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mantor et al. and further in view of Hiramatsu et al. (CN 1860448A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 2, 2022